     Case 2:21-cv-01143-TLN-GGH Document 6 Filed 08/02/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MAURICE MILES, SR.,                                No. 2:21-cv-01143 TLN GGH P
12                       Petitioner,
13           v.                                          ORDER
14    PEOPLE OF THE STATE OF
      CALIFORNIA, et al.,
15
                         Respondents.
16

17          Petitioner, a state prisoner proceeding pro se, has filed a petition for writ of habeas corpus

18   pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis affidavit or

19   paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Petitioner will be

20   provided the opportunity to either submit the appropriate affidavit in support of a request to

21   proceed in forma pauperis or submit the appropriate filing fee.

22          Rule 2 of the Rules Governing Section 2254 Cases provides that the petition: “shall

23   specify all the grounds for relief which are available to the petitioner and of which he has or by

24   the exercise of reasonable diligence should have knowledge and shall set forth in summary form

25   the facts supporting each of the grounds thus specified.” Rule 2(c), Rules Governing Section

26   2254 Cases. Petitioner must also clearly state the relief sought in the petition. Id. Additionally,

27   the Advisory Committee Notes to Rule 4 explains that “notice pleading is not sufficient, for the

28   ////
                                                        1
     Case 2:21-cv-01143-TLN-GGH Document 6 Filed 08/02/21 Page 2 of 3


 1   petition is expected to state facts that point to a real possibility of constitutional error.” Advisory

 2   Committee Notes to Rule 4; see Blackledge v. Allison, 431 U.S. 63, 75, n.7 (1977).

 3           Petitioner’s habeas petition purports to challenge a 2012 conviction from the Los Angeles

 4   County Superior Court. ECF No. 1 at 1. However, petitioner appears to also be challenging

 5   conditions of confinement based on an alleged attack by a correctional officer at Folsom State

 6   Prison. Id. at 1-2. Because it is unclear whether or not petitioner is seeking to challenge a

 7   conviction or bring a 42 U.S.C. § 1983 action challenging his conditions of confinement, the

 8   undersigned will provide petitioner leave to amend. Based on petitioner’s unclear contentions, the

 9   court cannot determine whether petitioner has properly brought a habeas action. Petitioner will be

10   afforded an opportunity file an amended petition in order to correct these discrepancies and

11   provide the court with more information on the specific allegations and which conviction, if any,

12   he is seeking to challenge.

13           In its current form, the petition fails to comply with Rule 2(c), Rules Governing Section

14   2254 Cases. Therefore, the petition is dismissed with leave to amend. Rule 4, Rules Governing

15   Section 2254 Cases. In the amended petition, petitioner must set forth which conviction he is

16   seeking to challenge, state each claim for relief and summarize the facts he alleges support each

17   of the identified claims.

18           Accordingly, IT IS HEREBY ORDERED that:

19           1. Petitioner shall submit, within thirty days from the date of this order, an affidavit in

20   support of his request to proceed in forma pauperis or the appropriate filing fee; petitioner’s

21   failure to comply with this order will result in a recommendation that this action be dismissed;

22           2. Petitioner’s petition for writ of habeas corpus is dismissed with leave to amend within

23   thirty days from the date of this order; 1

24           3. Any amended petition must bear the case number assigned to this action and the title

25   “First Amended Petition”; and

26   ////

27
             1
               By setting this deadline the court is making no finding or representation that the petition
28   is not subject to dismissal as untimely.
                                                        2
     Case 2:21-cv-01143-TLN-GGH Document 6 Filed 08/02/21 Page 3 of 3


 1          4. The Clerk of the Court is directed to send petitioner a copy of the in forma pauperis

 2   form used by this district and the court’s form application for writ of habeas corpus.

 3   Dated: August 2, 2021
                                                /s/ Gregory G. Hollows
 4                                      UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       3
